Citation Nr: 1034367	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  10-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 
2006 rating decision which denied service connection for 
headaches.  


REPRESENTATION

Veteran represented by:	The Retired Enlisted Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2009 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In May 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge during a video conference hearing.  A 
transcript of the proceeding has been associated with the claims 
file.

In his May 2010 hearing, the Veteran, through his representative, 
alternatively sought to reopen his claim of service connection 
for headaches.  This issue has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  An August 2006 rating decision denied the Veteran's claim of 
service connection for headaches; he was informed of his 
appellate rights; he did not file a timely appeal; and the 
decision became final.  

2.  The August 2006 rating decision was consistent with the 
evidence then of record and the law and regulations in effect at 
that time.


CONCLUSION OF LAW

The August 2006 rating decision, which denied the Veteran's claim 
of service connection for headaches, did not involve clear and 
unmistakable error, and the claim is not granted.  38 U.S.C.A. 
§§ 5109A, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.105(a) 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	 Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a) (2009).  With respect to the Veteran's CUE claim, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that the provisions of the VCAA do not apply to a claim 
based on a previous decision having been the result of CUE.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The 
Court found that an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other 
kind of action in the VA adjudicative process."  Livesay, 15 
Vet. App. at 178.  As such, an allegation of CUE does not 
represent a "claim" but rather is a collateral attack on a 
final decision.  The provisions of the VCAA, and its implementing 
regulation, are not, therefore, applicable to the adjudication of 
the issue of CUE in a prior, final decision. 

II.	CUE

A rating decision becomes final if the Veteran does not timely 
perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200, 20.302.  There are only two exceptions to the rule of 
finality of VA decisions, i.e., challenges based on CUE in a 
prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened 
claims based on new and material evidence (38 U.S.C.A. § 5108).  
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 
1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity 
that attaches to a final decision.  When such a decision is 
collaterally attacked the presumption becomes even stronger.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).
 
Pursuant to 38 U.S.C.A. § 5109A(a), a RO decision is subject to 
revision on the grounds of CUE.  The Court established a three-
pronged test to determine whether CUE is present in a prior, 
final determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator, or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and of 
the sort "which if it has been made, would have manifestly 
changed the outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error that compels the conclusion that the result would 
have been different but for the error.  Even when the premise of 
error is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be ipso 
facto clear and unmistakable.  Fugo, 6 Vet. App. 40, 43-44, 
citing Russell, 3 Vet. App. 310, 313-14.  Disagreements about how 
the facts were weighed or evaluated and failures of the duty to 
assist cannot be CUE.  38 C.F.R. § 20.140(d) (2) and (3).  

If the evidence establishes an undebatable, outcome determinative 
error, the prior decision must be reversed or revised.  38 U.S.C. 
§ 5109A (a).  The decision constituting the reversal or revision 
"has the same effect as if the decision had been made on the 
date of the prior decision."  38 U.S.C. § 5109A(b).

In the August 2006 rating decision, the RO denied service 
connection for an eye disability and for headaches, to include as 
secondary to an eye disability.  The RO further determined that 
the Veteran's claim for service connection for headaches was not 
warranted on a direct basis finding that his headaches were not 
incurred in or aggravated by his military service.  The Veteran 
was notified of the RO's decision in an August 2006 letter.  The 
Veteran did not timely file an appeal and the decision became 
final.  

In October 2009, the Veteran filed a CUE claim asserting that the 
RO, in the August 2006 rating decision, committed CUE when his 
claim was adjudicated on the basis of secondary service 
connection instead of direct service connection.  

No specific allegations have been advanced to the effect that the 
statutory or regulatory provisions extant during the August 2006 
rating decision were incorrectly applied.  Instead, and as 
indicated above, the Veteran alleges that the RO failed to 
adjudicate the claim on the basis of direct service connection.  

Contrary to the Veteran's allegations herein, the Board finds 
that the RO adjudicated the Veteran's claim on both direct and 
secondary service connection bases.  As for direct service 
connection, the RO's August 2006 rating decision specifically 
concluded that there "is no evidence showing headaches was 
incurred in or aggravated by military service."

At the time of the August 2006 rating decision, the evidence 
associated with the claims file did not show a diagnosed headache 
disability.  The Veteran's service treatment records, which were 
obtained by the RO, were silent for any treatment for or 
complaints of headaches.  Moreover, post-service medical records 
included a March 2006 treatment note where the Veteran 
specifically denied experiencing frequent headaches.  The balance 
of the VA treatment records include VA examination reports 
performed in association with the Veteran's claims of service 
connection for a low back disability and tinnitus.  During June 
2006 and July 2006 VA examinations, the Veteran complained of 
dizziness.  However, this dizziness was contributed to his 
tinnitus.  He did not complain of headaches at that time.  

During his recent hearing in support of his CUE claim, the 
Veteran testified that he was first treated for headaches while 
serving at Fort Benning, Georgia three weeks after he was 
hospitalized for injuries related to a cigarette can being thrown 
and hitting him in the face.  He testified that he was treated 
for headaches while stationed at Fort Riley, Kansas, in Fort 
Clayton, Panama, and while stationed in Hawaii.  He also 
testified that he currently suffers from severe headaches and 
treats them by taking Tylenol and lying down.  The Board 
acknowledges these statements and finds that the Veteran is 
competent to relate what comes to him through his senses (i.e. 
that he suffered headaches during service and currently suffers 
from headaches).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  It also noted, 
however, that these statements were not contained in the claims 
file at the time the RO adjudicated this matter.  Moreover, the 
treatment alleged by the Veteran is not shown in service 
treatment records which were obtained by the RO pursuant to the 
August 2006 rating decision.  

In balancing the evidence of record at the time that the RO 
initially adjudicated the Veteran's claim, there was no evidence 
of record that would have "manifestly changed the outcome" of 
the decision at the time it was made.  See Damrel, 6 Vet. App. at 
245.  To the extent that the Veteran asserts that the RO 
improperly weighed and evaluated the evidence of record at that 
time, such an allegation can never rise to the stringent 
definition of clear and unmistakable error.  See Russell, 3 Vet. 
App. at 313; see also, 38 C.F.R. § 20.140(d) (2) and (3).   

Based upon the foregoing, a grant of service connection for 
headaches on the basis of CUE is not warranted.  



ORDER

The August 2006 rating decision which denied the Veteran's claim 
of service connection for headaches did not contain CUE, and the 
appeal as to this issue is denied. 



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


